DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

2-6. (Cancelled)
9-11. (Cancelled)
14. (Cancelled)
43.    (new) The method of claim 7, further comprising restricting the use of the particular user device further based on the monitoring by the first computational process of the communication.
 	44.    (new) The method of claim 7, further comprising: converting the at least one of the audio data or the visual data of the communication into the text, and

restricting the use of the particular user device further based at least on the categorizing of the text.
45. (New) The method of claim 7, further comprising:
converting the at least one of the audio data or the visual data of the communication into the text; and
categorizing the activity of the particular user by an analysis of the text by the second computational process.
46. (New) The method of claim 7, further comprising:
converting the at least one of the audio data or the visual data of the communication into the text; 
categorizing the activity of the particular user by an analysis of the text by the second computational process; and
enabling the use of a particular functional component of the particular user device based on the determined change over time of the categorized activity.
47.    (new) The method of claim 15, further comprising:
categorizing a plurality of activities of the particular user by an analysis of the text by the second computational process;

restricting the use of the particular user device based on the determined change over time of the particular activity of the plurality of activities relative to the total of the plurality of activities of the particular user.
48.    (new) The method of claim 15, further comprising: determining a sentiment of the particular user by' an analysis of the text by the
second computational process;
determining a change over time of the sentiment of the particular user by the second computational process; and
restricting the use of the particular user device based on the determined change over time of the sentiment.
49.    (new) The method of claim 15, further comprising: determining by the particular user device acceleration of the particular user
device; and restricting the use of the particular user device further based on the determining
by the particular user device acceleration of the particular user device.
50.    (new) The method of claim 15, further comprising analyzing the text;
determining by the particular user device at least one of acceleration of the particular user device or location of the particular user device;
categorizing an activity of the particular user based on the analyzing of the text and based on the determining of the at least one of the acceleration of the particular user device or the location of the particular user device;
determining a change over time of the categorized activity of the particular user;
and

51.    (new) The method of claim 15, further comprising: comparing by the first computational process the text with at least one of a
keyword list or a key phrase list; wherein
the determining of the trigger event comprises detecting at least one of a particular keyword or a particular key phrase in the text.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 7-8, 12-25, 27-30, 32-35, 37, 40, 43-51 are allowed for the below reasons.

 In regards to claim 7, the prior art of reference does not disclose singly or in combination to render a monitoring by a second computational process, operating at a second processor utilization level higher than the first processor utilization level, the communication on the particular user device responsive to determining the trigger event; categorizing an activity of the particular user by an analysis of the at least one of the text or the images by the second computational process; determining a change over time of the categorized activity of the particular user by the second computational process, the change over time comprising at least one of a quantity or duration of the categorized activity; predicting a future state of the categorized 
 	In regards to claim 12, the prior art of reference does not disclose singly or in combination to render determining by the particular user device a frequency of touch screen inputs of the particular user device; and restricting [[the]] use of the particular user device based at least on the monitoring by the second computational process of the communication and the determining by the particular user device of the frequency of the touch screen inputs.
In regards to claim 15, the prior art of reference does not disclose singly or in combination to render monitoring by a second computational process, operating at a second processor utilization level higher than the first processor utilization level, the communication on the particular user device responsive to determining the trigger event; capturing display screen output of the particular user device; identifying text in the display screen output; categorizing the text by at least one of the first computational process or the second computational process; and restricting [[the]] use of the particular user device based at least on the monitoring by the second computational process of the communication and the categorizing of the text.
In regards to claim 16, the prior art of reference does not disclose singly or in combination to render extracting at least one of script or an image from a computing system via a network by the particular user device; identifying text in the at least one of the script or the image from the computing system; categorizing the text by at least one of the first computational process or the second computational process; and restricting [[the]] use of the particular user device based at least on the monitoring by the second computational process of the communication and the categorizing of the text.
In regards to claim 18, the prior art of reference does not disclose singly or in combination to render determining based on the monitoring by the first computational process a trigger event; monitoring by a second computational process, operating at a second processor utilization level higher than the first processor utilization level, the communication on the particular user device responsive to determining the trigger event; monitoring by at least one of the first computational process or the second computational process communication on a plurality of other user devices operated by the particular user; and restricting [[the]] use of the particular user device based at least on the monitoring by the second computational process of the communication on the particular user device and on the monitoring of the 
In regards to claim 23, the prior art of reference does not disclose singly or in combination to render monitoring by a second computational process operating at a second processor utilization level higher than the first processor utilization level the communication on the particular user device responsive to determining the trigger event, the monitoring by the second computational process comprising capturing second display output at a second resolution higher than the first resolution and performing image determining analysis on the second display output to determine a particular image; and restricting [[the]] use of the particular user device based at least on the determined particular image.
In regards to claim 24, the prior art of reference does not disclose singly or in combination to render monitoring by a second computational process, operating at a second processor utilization level higher than the first processor utilization level, the communication on the particular user device responsive to determining the trigger event, the monitoring by the second computational process comprising capturing second video output at a second frequency higher than the first frequency and performing image determining analysis on the second video output to determine 

In regards to claim 27, the prior art of reference does not disclose singly or in combination to render applying a classifier to the display screen output to determine a particular image; categorizing [[the]] activities of the particular user as at least one of academic activities or social activities based on the determining of the particular image; determining a change over time of the categorized activities of the particular user; and restricting use of the particular user device at least, based on the determined change over time of the categorized activities.
In regards to claim 28, the prior art of reference does not disclose singly or in combination to render analyzing the at least one of the text or the images and categorizing [[the]] activities in real time by a first computational process operating at a first processor utilization level; and applying a classifier to the display screen output to determine a particular image; categorizing the activities of the particular user based on the determining of the particular image: determining a change over time of the categorized activities of the particular user; and restricting use of the particular user 
In regards to claim 32, the prior art of reference does not disclose singly or in combination to render categorizing activities of the particular user based on the determining of the particular image; determining a change over time of the categorized activities of the particular user; determining a change over time of a particular categorized activity of the categorized activities relative to a total of the categorized activities; and restricting [[the]] use of the particular user device based on the determined change over time of the particular categorized activity of the categorized activities relative to the total of the categorized activities.
In regards to claim 33, the prior art of reference does not disclose singly or in combination to render capturing display screen output of the particular user device: applying a classifier to the display screen output to determine a particular image; categorizing activities of the particular user based on the determining of the particular image: determining a change over time of the categorized activities of the particular user: predicting a future state of the categorized activities based on the determined change over time; and restricting [[the]] use of 
 	In regards to claim 34, the prior art of reference does not disclose singly or in combination to render applying a classifier to the display screen output to determine a particular image: categorizing activities of the particular user based on the determining of the particular image; determining a change over time of the categorized activities of the particular user; determining a sentiment of the particular user by an analysis of the text; determining a change over time of the sentiment of the particular user; and restricting [[the]] use of the particular user device based on the determined change over time of the categorized activities and based on the determined change over time of the sentiment. applying a classifier to the display screen output to determine a particular image; categorizing activities of the particular user based on the determining of the particular image; determining a change over time of the categorized activities of the particular user; determining a sentiment of the particular user by an analysis of the text; determining a change over time of the sentiment of the particular user; predicting a risk level of the particular user at least based on the change over time of the 
In regards to claim 35, the prior art of reference does not disclose singly or in combination to render applying a classifier to the display screen output to determine a particular image; categorizing activities of the particular user based on the determining of the particular image; determining a change over time of the categorized activities of the particular user; determining a sentiment of the particular user by an analysis of the text; determining a change over time of the sentiment of the particular user; predicting a risk level of the particular user at least based on the change over time of the sentiment of the particular user; and restricting [[the]] use of the particular user 
In regards to claim 37, the prior art of reference does not disclose singly or in combination to render capturing display screen output, of the particular user device; applying a classifier to the display screen output to determine a particular image; categorizing activities of the particular user based on the determining of the particular image; determining a change over time of the categorized activities of the particular user, the change over time of the categorized activities comprising a first change over time of the categorized 
In regards to claim 40, the prior art of reference does not disclose singly or in combination to render determining physical activity of the particular user based on the at least one of the acceleration of the particular user device or the location of the particular user device: determining non-physical activity based on the monitoring of the usage of the particular user of the particular user device; determining a change over time of the non-physical activity/ relative to the physical activity of the particular user; restricting use of the particular user device based on the determined change over time of the of the non-physical activity relative to the physical activity of the particular user; predicting a future change over time of the non-physical activity relative to the physical activity of the particular user by application of a machine learning estimator; and restricting the use of the particular user device based on the predicted future change over time of the of the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K.  WILFORD SHAHEED whose telephone number is (469)295-9175.  The examiner can normally be reached on Monday-Friday 9 am-5pm; CST; ALT Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The examiner’s Supervisor Jinsong Hu can be reached at (571)272-3965 where attempts to reach the examiner are unsuccessful.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/KHALID W SHAHEED/Primary Examiner, Art Unit 2643